roDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8-22 were originally presented having a filling date of February 14, 2019 and claiming priority to Japanese Patent Application No. JP2016-161834 that was filed on August 22nd, 2016.
Information Disclosure Statement

The information Disclosure Statements filed on 02/14/2019, 03/06/2020, and 07/22/2020 have been considered. An initialized copy of the form 1449 is enclosed herewith. 
Drawings
The drawings filed on 02/14/2019 are accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the 
With regards to claim 1, line 1, the claim recites “when suspending transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission has been transmitted to a third traveling vehicle preceding the second traveling vehicle,” This limitation is unclear, in particular “third traveling vehicle preceding the second traveling vehicle.” This is unclear as to what is preceding; whether the third vehicle is preceding the second traveling vehicle with respect to its position on the track, or with respect to preceding passage permission. Therefore, one of ordinary skill in the art would be unable to ascertain the metes and bounds of the claimed inventions. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 9758308) in view of Maejima (US 2017/0283182).

As per claim 8:
	Nishikawa discloses a traveling vehicle system 
a host controller; [See at least Nishikawa, Column 6, lines 20-22: “The transport control apparatus is a host controller for the overhead transport vehicle.”]
 and a plurality of traveling vehicles; [See at least Nishikawa, Column 2 line 25: “a plurality of article transport vehicles that travel along a travel path...”]
 that travel on a track; [See at least Nishikawa, Column 4, lines 23-31: “an article transport facility that includes an overhead transport vehicle (an article transport vehicle) that is suspended from and thus supported by a travel rail (a track) provided on a ceiling…”]
having an intersection in a form of either a branching part or a merging part; [See at least Nishikawa, Column 2 line 65 – Column 3 lines 1-4: “Control target paths in the control area can be of various types, such as a single path, a path that includes a branching point at which the path branches off into a plurality of paths, a path that includes a convergence point at which a plurality of paths converge, a path that includes a branching point and a convergence point, and a path that includes an intersection point at which a plurality of paths intersect with each other.”]
transmit to the host controller a passage permission request for the intersection through which the traveling vehicle is scheduled to pass; [See at least Nishikawa, Column 11 lines 35-41: the transport control apparatus designates an overhead transport vehicle, and the position detection apparatus transmits the positional information to the transport control apparatus...” and Column 12 lines 21-25: “the transport control apparatus permits the overhead transport vehicles to enter the control area if the permission condition is satisfied...”  Providing the host controller 
wherein the host controller includes: a memory storage that stores traveling vehicle information in which the passage permission request received from the traveling vehicle is associated with the traveling vehicle of the transmission origin thereof; [See at least Nishikawa, Column 10 lines 29–37, and lines 44-46: “The position detection apparatus acquires the tag information of each of the overhead transport vehicles..,“ and “The position detection apparatus also serves as a server for storing the tag information.”]
a priority traveling vehicle selector that selects a priority traveling vehicle from the plurality of traveling vehicles; [See at least Nishikawa, Column 13 lines 53-67, Column 14 lines 1-30, and table 1, 2, and 3; “The following Table 1 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area that includes a convergence point and a branching point.” The table depicting entrance permission is considered as a form of priority selection, where priority can be defined as the right to take precedence or to proceed before others.] 
a first deriver that derives a first traveling vehicle from the traveling vehicle information already stored in the memory storage, at the time of receiving the passage permission request for the branching part for the priority traveling vehicle; [See at least Nishikawa, Column 11 lines 35-41: “In one aspect, the transport control apparatus designates an overhead transport vehicle, and the position detection apparatus transmits the positional information to the transport control apparatus in response to the request.” and Column 12 lines 21-25: “the transport control apparatus permits the overhead transport vehicles to enter the control area if the permission condition is satisfied...” From the above citation, Nishikawa teaches a control apparatus that identifies and permits a vehicle to enter the intersection area when the permitted vehicle is identified using the position detection apparatus, (note that the position detection apparatus was cited above as being able to store vehicle information.) The vehicles that are permitted into the control area satisfying the permission condition are interpreted as priority vehicles. Nishikawa does not disclose the permission request originating from the transport vehicle. Maejima however does disclose, “which is the transmission origin of the passage permission request for the branching part,”
a merging part deriver that derives, from the traveling vehicle information stored in the memory storage, a merging part through which the first traveling vehicle is scheduled to pass after the branching part; [See at least Nishikawa, Column 11 line 6; “the zone control apparatus determines the entrance and exit of the overhead transport vehicles into/from each control area.”]
Nishikawa does not disclose the following limitations. However Maejima teaches the following limitations.  
The first deriver that derives a first traveling vehicle “which is the transmission origin of the passage permission request for the branching part” or that the passage permission request is “from” the priority traveling vehicle. [See at least Maejima, Paragraphs 108-111: “the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“]
and pass through the intersection if a passage permission for the passage permission request is received from the host controller; [See at least Maejima, Paragraphs 108-111: “the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“]
 but stop before the intersection if the passage permission is not received; [See at least Maejima, Paragraphs 108-111: “The travel control unit on the slave station side transmits a merging point passing request command to the travel control unit on the master station side, and stops at the merging point adjacent area.”]
an intersection controller that transmits the passage permission for the derived merging part to the first traveling vehicle in priority to a second traveling vehicle scheduled to pass through the merging part from a direction different from a direction from which the first traveling vehicle is scheduled to pass through the merging part. [See at least Maejima, Paragraph 0083 and figures 4a, 4b, and 4c; “When the wireless communication unit successfully performs handshake with another carrying cart, information indicating the successful handshake is transmitted to the merging point adjacent area entering detection control unit of the travel control unit from the communication control unit... As a result, the merging point passing control unit starts, and the merging point is passed through in accordance with the priority set for each entering passage to the merging point.” Figures 4a, 4b, and 4c 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicles systems disclosed in Nishikawa, which teaches an intersection permission request sent to a controller, to include the teachings from Maejima as having the intersection permission request originate from the vehicle, which would eliminate the need of having a separate road side controller submit the request. Furthermore modification would include allowing the vehicle to enter when it is granted permission, or stop when it is denied permission with considering of incoming vehicle direction. These modifications could make the traffic flow of a traveling vehicle system more efficient and safer. 

As per claim 9:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 8. Nishikawa also discloses the following:
a second deriver that derives the second traveling vehicle from the traveling vehicle information stored in the memory storage, [See at least Nishikawa, Column 11 lines 35-41: “the transport control apparatus designates an overhead transport vehicle, and the position detection apparatus transmits the positional information to the transport control apparatus in response to the request.” Nishikawa teaches a control apparatus that identifies and permits a vehicle to enter the intersection area when the permitted vehicle is identified using the position detection apparatus, (note 
Nishikawa does not disclose the permission request originating from the transport vehicle, or the suspension of passage permission transmission to the second traveling vehicle. Maejima however does disclose, 
wherein the intersection controller suspends transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission request for the merging part is received from the second traveling vehicle derived by the second deriver. [See at least Maejima, Paragraphs 108-111: “the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“ Note that the master station is considered the priority vehicle and the slave station is the lower priority vehicle.]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicles system disclosed in Nishikawa, to include the teachings from Maejima as having the intersection permission request originate from the traveling vehicle, and suspension of passage permission transmission to the second traveling vehicle. These modification would eliminate the need of having a separate road side controller submit the permission request, retain the priority of entering vehicles, and further improve flow of intersecting vehicles.

As per claim 10:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 8. Nishikawa does not disclose a determiner that identifies an incoming intersection, or a communicator to send a request to enter an intersection area. Maejima however discloses the following:
wherein the traveling vehicle includes: a determiner that determines whether or not there is the intersection within a predetermined distance of scheduled traveling of the traveling vehicle, on the basis of a current location of the traveling vehicle; [See at least Maejima paragraph 31: “merging point adjacent area entering detection control step of detecting entering to a merging point adjacent area,” and Paragraph 0078, and figure 3: “the merging point adjacent area entering detection control unit detects the entering to the merging point adjacent area set adjacent to each merging point based on the output from the merging point marker detection unit.” Figure 3 illustrates that the carrying car includes a merging point marker detection unit. ]
and a communicator that transmits the passage permission request for the intersection to the host controller if there is the intersection within this distance. [See at least Maejima Figure 3 and Paragraph 31: “a wireless communication step of performing, when the entering to each merging point adjacent area is detected in the merging point adjacent area entering detection control step, local wireless communications with another carrying cart by using a common frequency band and a common identification code set to values different among merging points; and a merging point passing control step of starting the wireless communication step when the other carrying cart is detected in the merging point adjacent area in the obstacle detection step, and causing passing of a merging point in accordance with a priority set to each entering passage to the merging point, after a handshake with the other carrying cart is successfully performed in the wireless communication step.” Figure 3 illustrates that the carrying car includes a wireless communication unit.]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify traveling vehicle system disclosed in Nishikawa to include a determiner and communicator to detect an incoming intersection area and transmit a passage request for the intersection to a controller to better improve the traffic flow of incoming vehicles.

As per claim 11:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 10. Nishikawa further discloses the following:
wherein the priority traveling vehicle has the predetermined distance that is relatively long among the plurality of traveling vehicles. [See at least Nishikawa, Column 8 lines 14-22: “when preceding vehicles out of the article transport vehicles are present in a predetermined downstream range within the control area, the transport control apparatus subtracts the number of preceding vehicles from the intra-area number and controls the entrance of succeeding vehicles, out of the article transport vehicles, into the control area.”]

As per claim 12:

wherein when one of a plurality of directions toward the merging part can be set as a priority direction for which the passage permission is not granted to the traveling vehicle traveling toward the merging part from another direction so long as the passage permission request for the direction is present, the intersection controller suspends transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction. [See at least Nishikawa, Column 15 lines 20-45 , tables 1, 2, 3, and Figures 9, 10, and 11: Figures 9-11 show different configurations of merging and branching paths with vehicles entering from different directions. Tables 1-3 illustrate the priority control of these branches with an example being explained in column 15: “Table 2 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area that includes a branching point and a convergence point.”] 

As per claim 13:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 8. Nishikawa further discloses the permission or prohibition of different vehicles from entering an intersection area depending on its priority, (Nishikawa, Column 16, table 3.) Nishikawa does not disclose cancelling passage permission to a vehicle which requires entrance permission to a merging area. Maejima however discloses the following:
when suspending transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission has been transmitted to a third traveling vehicle preceding the second traveling vehicle [See at least Maejima Paragraph 37: “the present invention is a merging point passing method for a plurality of carrying carts,” identifying that the teachings in Maejima could include three vehicles;]
 the intersection controller transmits to the third traveling vehicle cancellation information to cancel the passage permission for the third traveling vehicle. [See at least Maejima, Paragraphs 108-111: “Specifically, the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“]
and the third traveling vehicle stops before the merging part if the merging part has not been passed when the cancellation information is received. [See at least Maejima, Paragraphs 108-111: “The travel control unit on the slave station side transmits a merging point passing request command to the travel control unit on the master station side, and stops at the merging point adjacent area.”]

	Maejima teaches a method, (pertaining to a plurality of vehicles), where a command is sent to a vehicle preparing to enter a merging area to wait and stop so that a priority vehicle may enter. Therefore at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicle system disclosed in Nishikawa to pertain to three vehicles, and stop entrance permission sent to a vehicle to allow a priority vehicle to enter the intersection. This modification would 

As per claim 14:
Nishikawa discloses a method of controlling a traveling vehicle system comprising;
a host controller; [See at least Nishikawa, Column 6, lines 20-22: “The transport control apparatus is a host controller for the overhead transport vehicle.”]
 and a plurality of traveling vehicles; [See at least Nishikawa, Column 2 line 25: “a plurality of article transport vehicles that travel along a travel path...”]
 that travel on a track; [See at least Nishikawa, Column 4, lines 23-31: “an article transport facility that includes an overhead transport vehicle (an article transport vehicle) that is suspended from and thus supported by a travel rail (a track) provided on a ceiling…”]
having an intersection in a form of either a branching part or a merging part; [See at least Nishikawa, Column 2 line 65 – Column 3 lines 1-4: “Control target paths in the control area can be of various types, such as a single path, a path that includes a branching point at which the path branches off into a plurality of paths, a path that includes a convergence point at which a plurality of paths converge, a path that includes a branching point and a convergence point, and a path that includes an intersection point at which a plurality of paths intersect with each other.”]
the method comprising: receiving the passage permission request [See at least Nishikawa, Column 11 lines 35-41: the transport control apparatus designates an overhead transport vehicle, and the position detection apparatus transmits the positional information to the transport control apparatus...” and Column 12 lines 21-25: “the transport control apparatus permits the overhead transport vehicles to enter the control area if the permission condition is satisfied...”  Providing the host controller with the position of the vehicle approaching the intersection is functioning as a permission request.];
transmit to the host controller a passage permission request for the intersection through which the traveling vehicle is scheduled to pass; [See at least Nishikawa, Column 11 lines 35-41: the transport control apparatus designates an overhead transport vehicle, and the position detection apparatus transmits the positional information to the transport control apparatus...” and Column 12 lines 21-25: “the transport control apparatus permits the overhead transport vehicles to enter the control area if the permission condition is satisfied...”  Providing the host controller with the position of the vehicle approaching the intersection is functioning as a permission request.]
transmitting the passage permission to one of the plurality of traveling vehicles requesting the passage permission; [See at least Nishikawa, Column 15 lines 20-45: “Table 2 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area that includes a branching point and a convergence point.” and tables 1, 2, and 3: Tables 1-3 illustrate the priority control of these branches.]
storing traveling vehicle information in which the passage permission request received from the traveling vehicle is associated with the traveling vehicle of the transmission origin thereof;; [See at least Nishikawa, Column 10 lines 29–37, and lines 44-46: “The position detection apparatus acquires the tag information of each of the overhead transport vehicles..,“ and “The position detection apparatus also serves as a server for storing the tag information.”]
selecting a priority traveling vehicle from the plurality of traveling vehicles; [See at least Nishikawa, Column 13 lines 53-67, Column 14 lines 1-30, and table 1, 2, and 3; “The following Table 1 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area  that includes a convergence point and a branching point.”] The table depicting entrance permission is considered as a form of priority selection, where priority can be defined as the right to take precedence or to proceed before others.
deriving a first traveling vehicle from the traveling vehicle information already stored at the time of receiving the passage permission request for the branching part for the priority traveling vehicle; [See at least Nishikawa, Column 11 lines 35-41: “In one aspect, the transport control apparatus designates an overhead transport vehicle, and the position detection apparatus transmits the positional information to the transport control apparatus in response to the request.” and Column 12 lines 21-25: “the transport control apparatus permits the overhead transport vehicles to enter the control area if the permission condition is satisfied...”
deriving from the stored traveling vehicle information the merging part through which the first traveling vehicle is scheduled to pass after the branching part; [See at least Nishikawa, Column 11 line 6; “the zone control apparatus determines the entrance and exit of the overhead transport vehicles into/from each control area.”]

Nishikawa does not disclose the following limitations. However Maejima teaches the following limitations.  
receiving the passage permission request from the traveling vehicle which is the origin of the passage permission request. Maejima however does disclose, “which is the transmission origin of the passage permission request for the branching part,” See at least Maejima, Paragraphs 108-111: “the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point. “]
and transmitting the passage permission for the derived merging part to the first traveling vehicle in priority to a second traveling vehicle scheduled to pass through the merging part from a direction different from a direction from which the first traveling vehicle is scheduled to pass through the merging part. [See at least Maejima, Paragraph 0083 and figures 4a, 4b, and 4c; “When the wireless communication unit successfully performs handshake with another carrying cart, information indicating the successful handshake is transmitted to the merging point adjacent area entering detection control unit of the travel control unit from the communication control unit... As a result, the merging point passing control unit starts, and the merging point is passed through in accordance with the priority set for each entering passage to the merging point.” Figures 4a, 4b, and 4c all show an example of a merging point with vehicles traveling from opposite directions.]
Therefore at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicle system disclosed in Nishikawa to include the teaching of Maejima which include an intersection passage permission for vehicles traveling on paths in different directions, and having the intersection permission request originate from the vehicle. This would eliminate the need of having a separate road side controller submit the request. The mentioned modifications would improve upon the efficiency of the traveling vehicle system disclosed by Nishikawa, and increase the traffic flow of vehicles in intersections as well as improve safety. 

As per claim 15:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 9. Nishikawa does not disclose a determiner that identifies an incoming intersection, or a communicator to send a request to enter an intersection area. Maejima however discloses the following:
wherein the traveling vehicle includes: a determiner that determines whether or not there is the intersection within a predetermined distance of scheduled traveling of the traveling vehicle, on the basis of a current location of the traveling vehicle; [See at least Maejima paragraph 31: “merging point adjacent area entering detection control step of detecting entering to a merging point adjacent area,” and Paragraph 0078, and figure 3: “the merging point adjacent area entering detection control unit detects the entering to the merging point adjacent area set adjacent to each merging point based on the output from the merging point marker detection unit.” Figure 3 illustrates that the carrying car includes a merging point marker detection unit. ]
and a communicator that transmits the passage permission request for the intersection to the host controller if there is the intersection within this distance. [See at least Maejima Figure 3 and Paragraph 31: “a wireless communication step of performing, when the entering to each merging point adjacent area is detected in the merging point adjacent area entering detection control step, local wireless communications with another carrying cart by using a common frequency band and a common identification code set to values different among merging points; and a merging point passing control step of starting the wireless communication step when the other carrying cart is detected in the merging point adjacent area in the obstacle detection step, and causing passing of a merging point in accordance with a priority set to each entering passage to the merging point, after a handshake with the other carrying cart is successfully performed in the wireless communication step.” Figure 3 illustrates that the carrying car includes a wireless communication unit.]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify traveling vehicle system disclosed in Nishikawa to include a determiner and communicator to detect an incoming intersection area and transmit a passage request for the intersection to a controller to better improve the traffic flow of incoming vehicles.

As per claim 16:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 9. Nishikawa further discloses the following:
wherein when one of a plurality of directions toward the merging part can be set as a priority direction for which the passage permission is not granted to the traveling vehicle traveling toward the merging part from another direction so long as the passage permission request for the direction is present, the intersection controller suspends transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction. [See at least Nishikawa, Column 15 lines 20-45 , tables 1, 2, 3, and Figures 9, 10, and 11: Figures 9-11 show different configurations of merging and branching paths with vehicles entering from different directions. Tables 1-3 illustrate the priority control of these branches with an example being explained in column 15: “Table 2 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area that includes a branching point and a convergence point.”] 

As per claim 17:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 10. Nishikawa further discloses the following:
wherein when one of a plurality of directions toward the merging part can be set as a priority direction for which the passage permission is not granted to the traveling vehicle traveling toward the merging part from another direction so long as the  [See at least Nishikawa, Column 15 lines 20-45 , tables 1, 2, 3, and Figures 9, 10, and 11: Figures 9-11 show different configurations of merging and branching paths with vehicles entering from different directions. Tables 1-3 illustrate the priority control of these branches with an example being explained in column 15: “Table 2 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area that includes a branching point and a convergence point.”] 

As per claim 18:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 11. Nishikawa further discloses the following:
wherein when one of a plurality of directions toward the merging part can be set as a priority direction for which the passage permission is not granted to the traveling vehicle traveling toward the merging part from another direction so long as the passage permission request for the direction is present, the intersection controller suspends transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction. [See at least Nishikawa, Column 15 lines 20-45 , tables 1, 2, 3, and Figures 9, 10, and 11: Figures 9-11 show different configurations of merging and branching paths with vehicles entering “Table 2 is a list of cases where a succeeding vehicle is permitted or prohibited to enter the control area that includes a branching point and a convergence point.”] 

As per claim 19:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 9. Nishikawa further discloses the permission or prohibition of different vehicles from entering an intersection area depending on its priority, (Nishikawa, Column 16, table 3.) Nishikawa does not disclose cancelling passage permission to a vehicle which requires entrance permission to a merging area. Maejima however discloses the following:
when suspending transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission has been transmitted to a third traveling vehicle preceding the second traveling vehicle [See at least Maejima Paragraph 37: “the present invention is a merging point passing method for a plurality of carrying carts,” identifying that the teachings in Maejima could include three vehicles;]
 the intersection controller transmits to the third traveling vehicle cancellation information to cancel the passage permission for the third traveling vehicle. [See at least Maejima, Paragraphs 108-111: “Specifically, the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“]
and the third traveling vehicle stops before the merging part if the merging part has not been passed when the cancellation information is received. [See at least Maejima, Paragraphs 108-111: “The travel control unit on the slave station side transmits a merging point passing request command to the travel control unit on the master station side, and stops at the merging point adjacent area.”]

	Maejima teaches a method, (pertaining to a plurality of vehicles), where a command is sent to a vehicle preparing to enter a merging area to wait and stop so that a priority vehicle may enter. Therefore at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicle system disclosed in Nishikawa to pertain to three vehicles, and stop entrance permission sent to a vehicle to allow a priority vehicle to enter the intersection. This modification would retain vehicle priority, and overall increase the efficiency of vehicle merging as taught in Maejima. 

As per claim 20:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 10. Nishikawa further discloses the permission or prohibition of different vehicles from entering an intersection area depending on its priority, (Nishikawa, Column 16, table 3.) Nishikawa does not disclose cancelling passage permission to a vehicle which requires entrance permission to a merging area. Maejima however discloses the following:
when suspending transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission has been transmitted to a third traveling vehicle preceding the second traveling vehicle [See at least Maejima Paragraph 37: “the present invention is a merging point passing method for a plurality of carrying carts,” identifying that the teachings in Maejima could include three vehicles;]
 the intersection controller transmits to the third traveling vehicle cancellation information to cancel the passage permission for the third traveling vehicle. [See at least Maejima, Paragraphs 108-111: “Specifically, the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“]
and the third traveling vehicle stops before the merging part if the merging part has not been passed when the cancellation information is received. [See at least Maejima, Paragraphs 108-111: “The travel control unit on the slave station side transmits a merging point passing request command to the travel control unit on the master station side, and stops at the merging point adjacent area.”]

	Maejima teaches a method, (pertaining to a plurality of vehicles), where a command is sent to a vehicle preparing to enter a merging area to wait and stop so that a priority vehicle may enter. Therefore at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicle system disclosed in Nishikawa to pertain to three vehicles, and stop entrance permission sent to a vehicle to allow a priority vehicle to enter the intersection. This modification would 

As per claim 21:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 11. Nishikawa further discloses the permission or prohibition of different vehicles from entering an intersection area depending on its priority, (Nishikawa, Column 16, table 3.) Nishikawa does not disclose cancelling passage permission to a vehicle which requires entrance permission to a merging area. Maejima however discloses the following:
when suspending transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission has been transmitted to a third traveling vehicle preceding the second traveling vehicle [See at least Maejima Paragraph 37: “the present invention is a merging point passing method for a plurality of carrying carts,” identifying that the teachings in Maejima could include three vehicles;]
 the intersection controller transmits to the third traveling vehicle cancellation information to cancel the passage permission for the third traveling vehicle. [See at least Maejima, Paragraphs 108-111: “Specifically, the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“
and the third traveling vehicle stops before the merging part if the merging part has not been passed when the cancellation information is received. [See at least Maejima, Paragraphs 108-111: “The travel control unit on the slave station side transmits a merging point passing request command to the travel control unit on the master station side, and stops at the merging point adjacent area.”]

	Maejima teaches a method, (pertaining to a plurality of vehicles), where a command is sent to a vehicle preparing to enter a merging area to wait and stop so that a priority vehicle may enter. Therefore at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicle system disclosed in Nishikawa to pertain to three vehicles, and stop entrance permission sent to a vehicle to allow a priority vehicle to enter the intersection. This modification would retain vehicle priority, and overall increase the efficiency of vehicle merging as taught in Maejima. 

As per claim 22:
The combination of Nishikawa and Maejima, as shown above discloses all the limitations of claim 12. Nishikawa further discloses the permission or prohibition of different vehicles from entering an intersection area depending on its priority, (Nishikawa, Column 16, table 3.) Nishikawa does not disclose cancelling passage permission to a vehicle which requires entrance permission to a merging area. Maejima however discloses the following:
when suspending transmission of the passage permission for the merging part to the second traveling vehicle when the passage permission has been transmitted to a third traveling vehicle preceding the second traveling vehicle [See at least Maejima Paragraph 37: “the present invention is a merging point passing method for a plurality of carrying carts,” identifying that the teachings in Maejima could include three vehicles;]
 the intersection controller transmits to the third traveling vehicle cancellation information to cancel the passage permission for the third traveling vehicle. [See at least Maejima, Paragraphs 108-111: “Specifically, the travel control unit on the master station side transmits a merging point wait command to the travel control unit on the slave station side and performs the traveling control so that the corresponding carrying cart passes through the merging point.“]
and the third traveling vehicle stops before the merging part if the merging part has not been passed when the cancellation information is received. [See at least Maejima, Paragraphs 108-111: “The travel control unit on the slave station side transmits a merging point passing request command to the travel control unit on the master station side, and stops at the merging point adjacent area.”]

	Maejima teaches a method, (pertaining to a plurality of vehicles), where a command is sent to a vehicle preparing to enter a merging area to wait and stop so that a priority vehicle may enter. Therefore at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify the traveling vehicle system disclosed in Nishikawa to pertain to three vehicles, and stop entrance permission sent to a vehicle to allow a priority vehicle to enter the intersection. This modification would . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagasawa (US 2007/0016366) teaches permission control of guided vehicles through branching points. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone
number is (571)272-7458. The examiner can normally be reached on Mon. - Fri. (7:30
AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

/ADAM R MOTT/Primary Examiner, Art Unit 3669